Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 17/579,731, filed 01/20/2022, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above mentioned application.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  Each of claims 1-11 recite the limitation “the media” which refers to the limitation “non-transitory computer-readable media” initially stated in line 1 of independent claim 1.  Applicant is advised to revise each instance of the limitation “the media” into “the non-transitory computer-readable media” for uniformity in each of the stated claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 12, the preamble of independent claim is directed to “a wireless receiver” which is an apparatus/device.  However, the body of the claim recites steps and/or functions and thus, appears to be directed to a method.  It is not clear if the claim is directed to an apparatus/device or directed to a method and thus, renders the claim to be indefinite.
Dependent claims 13-15 are rejected by virtue of their dependency on independent claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wongwirawat et al. (US 2008/0123788; hereinafter Wongwirawat).
Regarding claim 12, Wongwirawat shows a wireless receiver (Figure 1 shows a QAM receiver) configured to:
a. receive a message comprising one or more message elements (Figure 1; Par. 0023, 0034; noted QAM signal received including a plurality of symbols.), each message element modulated based at least in part on a modulation scheme, the modulation scheme being an amplitude modulation scheme (Par. 0034; noted symbols modulated using QAM64), the amplitude modulation comprising a plurality of predetermined amplitude levels (Figures 2-3; Par. 0023, 0034-0037; noted each reference grid location in the reference/ideal constellation includes I and Q component values wherein each of the I and Q component values respectively refer to magnitude of gain and phase angle.  The reference grid locations (i.e. claimed plurality of modulation levels) with their corresponding I and Q component values are used to determine a measure of phase noise and/or gain noise.); and 
b. for each message element, determine a modulation quality of the message element according to a difference between an amplitude of the message element and one of the predetermined amplitude levels of the modulation scheme (Par. 0027, 0034, 0037; determining phase noise and/or gain noise based on the deviation/difference between the symbol values from the optimal expected values (i.e. reference values).).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 7, 10-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wongwirawat in view of Jacobs et al. (US 2017/0359120; hereinafter Jacobs).
Regarding claim 1, Wongwirawat shows a non-transitory computer-readable media in a receiver (Figure 1 shows a QAM receiver including circuitry with defined functions/instructions in order to perform the method disclosed.), the media comprising instructions that when executed in a computing environment cause a method to be performed, the method comprising:
a. determining a demodulation reference comprising one or more reference elements (Figures 2-3; Par. 0027-0028, 0034; noted the receiver determines which of the 64 grid locations is the best match and then performs a table lookup or other translation process to determine the numeric value associated with the received symbol.), each reference element modulated according to a modulation scheme (Par. 0034; noted QAM64 constellation.), the modulation scheme comprising a plurality of modulation levels, the modulation levels comprising amplitude levels or phase levels or both (Figures 2-3; Par. 0023, 0034-0037; noted each reference grid location in the reference/ideal constellation includes I and Q component values wherein each of the I and Q component values respectively refer to magnitude of gain and phase angle.  The reference grid locations (i.e. claimed plurality of modulation levels) with their corresponding I and Q component values are used to determine a measure of phase noise and/or gain noise.); 
b. determining, according to the demodulation reference, the modulation levels of the modulation scheme (Figures 2-3; Par. 0027-0028, 0034; noted the receiver determines which of the 64 grid locations is the best match and then performs a table lookup or other translation process to determine the numeric value associated with the received symbol.); 
c. receiving a wireless message, the wireless message comprising message elements (Figure 1; Par. 0023, 0034; noted QAM signal received including a plurality of symbols.); 
d. for each message element: 
i. measuring a measured modulation value comprising a measured amplitude value or a measured phase value, or both, of the message element (Par. 0027-0028, 0034-0037; noted determining symbol values, i.e. I and Q component values, for each received symbol.); 
ii. determining which modulation level, of the modulation scheme, is closest to the measured modulation value (Par. 0034, 0037; the receiver determines which of the 64 grid locations is the best match and then performs a table lookup or other translation process to determine the numeric value associated with the received symbol.); and 
iii. determining a modulation quality of the message element according to a difference, in amplitude or in phase, or both, between the measured modulation value of the message element, and the closest modulation level of the modulation scheme (Par. 0027, 0034, 0037; determining phase noise and/or gain noise based on the deviation/difference between the symbol values from the optimal expected values (i.e. reference values).).
Wongwirawat shows all of the elements including determining the demodulation reference, as discussed above.  Wongwirawat does not specifically receiving the demodulation reference.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jacobs.  Specifically, Jacobs shows receiving the demodulation reference (Figure 2; Par. 0029; noted values for the impairment parameters may be determined by selecting values for the impairment parameters that minimize the EVM function.).
In view of the above, having the system of Wongwirawat, then given the well-established teaching of Jacobs, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wongwirawat as taught by Jacobs, in order to provide motivation to test proper operation of the transmitter and/or receiver as well as assist in determining the impairments on an optical communication system (Par. 0003 of Jacobs).
Regarding claim 3, modified Wongwirawat shows wherein the determining, according to the demodulation reference, the modulation levels of the modulation scheme comprises: a. for each reference element, measuring one or more reference modulation levels, each reference modulation level comprising an amplitude level or a phase level of the modulation scheme; b. determining zero or more additional modulation levels of the modulation scheme by combining two or more of the already determined modulation levels of the modulation scheme; and c. continuing the steps of this claim until all of the modulation levels of the modulation scheme have been determined (Jacobs: Figure 2; Par. 0025, 0034-0035; noted optimum efficiency may be obtained by employing the largest value of E0 that consistently produces distortion-free constellations on multiple sets of data after blind EVM minimization. In order to determine an optimal value of E0 for a corresponding test network, E0 may be initially set to a large value (e.g. E0=0.4). The resulting constellations may then be obtained by employing blind EVM minimization for multiple sets of data. If the data results in distortion free constellations (e.g. as shown in graph 700), then the value of E0 is maintained. If distortions are present, then E0 may be reduced and test again until distortion-free constellations are consistently obtained.).
Regarding claim 4, modified Wongwirawat shows a. determining or receiving a predetermined threshold (Wongwirawat: Figures 2-3; Par. 0027-0028, 0034; noted the receiver determines which of the 64 grid locations is the best match and then performs a table lookup or other translation process to determine the numeric value associated with the received symbol.); b. comparing the modulation quality of each message element to the threshold (Wongwirawat: Par. 0036-0037; noted symbols with an I or Q component value greater than 8 or less than -8 exceed the maximum value of the constellation, boundary line 105. In accordance with an embodiment of the invention, symbols having an I or Q component value that exceeds the maximum value of the constellation can be used to determine an indication of burst noise.); and c. determining that each message element, having a modulation quality below the threshold, is faulted (Wongwirawat: Par. 0036-0037; noted symbols with an I or Q component value greater than 8 or less than -8 exceed the maximum value of the constellation, boundary line 105. In accordance with an embodiment of the invention, symbols having an I or Q component value that exceeds the maximum value of the constellation can be used to determine an indication of burst noise.).
Regarding claim 7, modified Wongwirawat shows a. determining or receiving a first predetermined threshold and a second predetermined threshold (Wongwirawat: Figures 2-3; Par. 0023, 0034-0037; noted each reference grid location in the reference/ideal constellation includes I and Q component values (i.e. seen as first and second predetermined threshold values) wherein each of the I and Q component values respectively refer to magnitude of gain and phase angle.  The reference grid locations with their corresponding I and Q component values are used to determine a measure of phase noise and/or gain noise.); b. for each message element, assigning the message element to: i. a first category if the modulation quality of the message element is above the second predetermined threshold; ii. a second category if the modulation quality of the message element is above the first predetermined threshold and below the second predetermined threshold; and iii. a third category if the modulation quality of the message element is below the first threshold (Wongwirawat: Par. 0036-0037; noted symbols with an I or Q component value greater than 8 or less than -8 exceed the maximum value of the constellation, boundary line 105. In accordance with an embodiment of the invention, symbols having an I or Q component value that exceeds the maximum value of the constellation can be used to determine an indication of burst noise.  Using the I and Q values as being the first and second predetermined threshold, a received symbol depending on its own I and Q component values may: (i) have its own Q component value above the reference Q value, (ii) have its own I value above the reference I value and also have its own Q value below the Q reference value and (iii) have its own I value below the I reference value.).
Regarding claim 10, modified Wongwirawat shows wherein the modulation scheme comprises amplitude modulation multiplexed with phase modulation (Wongwirawat: Figures 1-3; noted use of QAM.).
Regarding claim 11, modified Wongwirawat shows wherein the modulation scheme comprises pulse-amplitude modulation ("PAM") comprising a plurality of amplitude levels, wherein each message element comprises an I signal modulated according to one of the amplitude levels, and a Q signal, at 90 degrees phase relative to the I signal, modulated according to one of the amplitude levels (Wongwirawat: Figures 1-3; noted use of QAM.).
Regarding claim 16, Wongwirawat shows a method (Figure 1 shows a QAM receiver including circuitry with defined functions/instructions in order to perform the method disclosed.) for mitigating a message fault in a message, the method comprising: 
a. receiving, by a receiver, the message comprising message elements (Figure 1; Par. 0023, 0034; noted QAM signal received including a plurality of symbols.), each message element modulated according to a modulation scheme, the modulation scheme comprising amplitude modulation (Par. 0034; noted symbols modulated using QAM64) according to a predetermined plurality of amplitude levels (Figures 2-3; Par. 0023, 0034-0037; noted each reference grid location in the reference/ideal constellation includes I and Q component values wherein each of the I and Q component values respectively refer to magnitude of gain and phase angle.  The reference grid locations (i.e. claimed plurality of modulation levels) with their corresponding I and Q component values are used to determine a measure of phase noise and/or gain noise.): 
b. determining a demodulation reference comprising reference elements (Figures 2-3; Par. 0027-0028, 0034; noted the receiver determines which of the 64 grid locations is the best match and then performs a table lookup or other translation process to determine the numeric value associated with the received symbol.), each reference element modulated according to the modulation scheme (Par. 0034; noted QAM64 constellation.); 
c. for each reference element, determining an amplitude level of the plurality of amplitude levels of the modulation scheme (Figures 2-3; Par. 0023, 0034-0037; noted each reference grid location in the reference/ideal constellation includes I and Q component values wherein each of the I and Q component values respectively refer to magnitude of gain and phase angle.  The reference grid locations (i.e. claimed plurality of modulation levels) with their corresponding I and Q component values are used to determine a measure of phase noise and/or gain noise.);
 d. determining, for each message element, a message amplitude value (Par. 0027-0028, 0034-0037; noted determining symbol values, i.e. I and Q component values, for each received symbol.), and determining which particular amplitude level, of the plurality of amplitude levels, is closest to the message amplitude value (Par. 0034, 0037; the receiver determines which of the 64 grid locations is the best match and then performs a table lookup or other translation process to determine the numeric value associated with the received symbol.); 
e. determining an amplitude difference between the message amplitude value and the particular amplitude level (Par. 0027, 0034, 0037; determining phase noise and/or gain noise based on the deviation/difference between the symbol values from the optimal expected values (i.e. reference values).); and 
f. determining, according to the amplitude difference, a modulation quality of the message element (Par. 0027, 0034, 0037; determining phase noise and/or gain noise based on the deviation/difference between the symbol values from the optimal expected values (i.e. reference values).).
Wongwirawat shows all of the elements including determining the demodulation reference, as discussed above.  Wongwirawat does not specifically receiving the demodulation reference.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jacobs.  Specifically, Jacobs shows receiving the demodulation reference (Figure 2; Par. 0029; noted values for the impairment parameters may be determined by selecting values for the impairment parameters that minimize the EVM function.).
In view of the above, having the system of Wongwirawat, then given the well-established teaching of Jacobs, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wongwirawat as taught by Jacobs, in order to provide motivation to test proper operation of the transmitter and/or receiver as well as assist in determining the impairments on an optical communication system (Par. 0003 of Jacobs).
Regarding claim 17, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wongwirawat in view of Jacobs and Haftbaradaran et al. (US 2021/0273561; hereinafter Haftbaradaran).
Regarding claim 2, modified Wongwirawat shows all of the elements except wherein the demodulation reference and the message are transmitted according to 5G or 6G technology.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Haftbaradaran.  Specifically, Haftbaradaran shows wherein the demodulation reference and the message are transmitted according to 5G or 6G technology (Figure 1; Par. 0070; noted network employing 5G technology.).
In view of the above, having the system of Wongwirawat, then given the well-established teaching of Haftbaradaran, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wongwirawat as taught by Haftbaradaran, in order to provide motivation to aid in reducing decoding latency and/or opportunistically halting decode operations (Par. 0001 of Haftbaradaran).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,418,372 (hereinafter US Pat. 372). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the application, claim 13 of US Pat. 372 shows:
Application
US Pat. 372
1. Non-transitory computer-readable media in a receiver, the media comprising instructions that when executed in a computing environment cause a method to be performed, the method comprising:

a. receiving a demodulation reference comprising one or more reference elements, each reference element modulated according to a modulation scheme, the modulation scheme comprising a plurality of modulation levels, the modulation levels comprising amplitude levels or phase levels or both; 

b. determining, according to the demodulation reference, the modulation levels of the modulation scheme; 

c. receiving a wireless message, the wireless message comprising message elements; 

d. for each message element: 

i. measuring a measured modulation value comprising a measured amplitude value or a measured phase value, or both, of the message element; 

ii. determining which modulation level, of the modulation scheme, is closest to the measured modulation value; and 

iii. determining a modulation quality of the message element according to a difference, in amplitude or in phase, or both, between the measured modulation value of the message element, and the closest modulation level of the modulation scheme.
13. A receiver in a wireless network, configured to: 

receive a demodulation reference comprising demodulation reference elements modulated according to a modulation scheme; 

determine, according to the demodulation reference elements, one or more modulation levels of the modulation scheme; 

associate a distinct numerical value to each of the one or more modulation levels; 

receive a message comprising message elements modulated according to the modulation scheme; 

for each message element, determine one or more modulation values; and 

for each modulation value, 

determine which particular modulation level most closely matches the modulation value, 

determine which numerical value is associated with the particular modulation level, and 

assign the numerical value so determined to the message element.


Regarding claim 12 of the application, claim 1 of US Pat. 372 shows:
Application
US Pat. 372
12. A wireless receiver configured to:

a. receive a message comprising one or more message elements, each message element modulated based at least in part on a modulation scheme, the modulation scheme being an amplitude modulation scheme, the amplitude modulation comprising a plurality of predetermined amplitude levels; and 

b. for each message element, determine a modulation quality of the message element according to a difference between an amplitude of the message element and one of the predetermined amplitude levels of the modulation scheme.
13. A receiver in a wireless network, configured to: 

receive a demodulation reference comprising demodulation reference elements modulated according to a modulation scheme; 

determine, according to the demodulation reference elements, one or more modulation levels of the modulation scheme; 

associate a distinct numerical value to each of the one or more modulation levels; 

receive a message comprising message elements modulated according to the modulation scheme; 

for each message element, determine one or more modulation values; and 

for each modulation value, 

determine which particular modulation level most closely matches the modulation value, 

determine which numerical value is associated with the particular modulation level, and 

assign the numerical value so determined to the message element.

Regarding claim 16 of the application, claim 1 of US Pat. 372 shows:
Application
US Pat. 372
16. A method for mitigating a message fault in a message, the method comprising: 

a. receiving, by a receiver, the message comprising message elements, each message element modulated according to a modulation scheme, the modulation scheme comprising amplitude modulation according to a predetermined plurality of amplitude levels: 

b. receiving a demodulation reference comprising reference elements, each reference element modulated according to the modulation scheme; 

c. for each reference element, determining an amplitude level of the plurality of amplitude levels of the modulation scheme; 

d. determining, for each message element, a message amplitude value, and determining which particular amplitude level, of the plurality of amplitude levels, is closest to the message amplitude value; 

e. determining an amplitude difference between the message amplitude value and the particular amplitude level; and 

f. determining, according to the amplitude difference, a modulation quality of the message element
13. A receiver in a wireless network, configured to: 

receive a demodulation reference comprising demodulation reference elements modulated according to a modulation scheme; 

determine, according to the demodulation reference elements, one or more modulation levels of the modulation scheme; 

associate a distinct numerical value to each of the one or more modulation levels; 

receive a message comprising message elements modulated according to the modulation scheme; 

for each message element, determine one or more modulation values; and 

for each modulation value, 

determine which particular modulation level most closely matches the modulation value, 

determine which numerical value is associated with the particular modulation level, and 

assign the numerical value so determined to the message element.


Allowable Subject Matter
Claims 5-6, 8-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner submits that none of the cited references in this action  teaches the claimed subject matter as specifically presented in the dependent claims listed above.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220166565 A1 – relates to determining an EVM measurement value while CPE/ICI correction is taken into account.
US 20210328691 A1 - performing Over-The-Air (OTA) testing for 5G New Radio (NR) beamforming.
US 20200280389 A1 - relates to the communications field, and more specifically, to an information processing method and a wireless transmission device in a communications system.
US 20200220763 A1 - relate to the technical field of wireless communications, and in particular to methods and apparatuses for performing quadrature amplitude modulation, using particular quadrature amplitude modulation constellations.
US 10547487 B1 - relating to an integer non-uniform constellation (NUC) for high-order quadrature amplitude modulation (QAM), such as 1024-QAM for use in communication systems.
US 20190372822 A1 – relates to modulating and demodulating transpositional modulated (TM) signals.
US 20190104011 A1 - relates generally to wireless communications, and more specifically, to techniques for 4096 Quadrature Amplitude Modulation (4096-QAM) with Uniform Constellations and Non-uniform Constellations and 16384 Quadrature Amplitude Modulation (16384-QAM) with Uniform Constellations and Non-uniform Constellations in Wireless Local Area Networks (WLAN).
US 10056941 B2 - relate generally to wireless communication systems, and more particularly, to providing radio frequency impairments correction with respect to wireless communications.
US 20140269861 A1 - relate to constellation map optimization for highly spectrally efficient communications.
US 20140056342 A1 - directed to systems and methods for measuring quality metrics in television receivers, and, more particularly, to systems and methods for determining transmission channel signal-to-noise ratios.
US 20130303098 A1 - relates to radio receivers and more particularly to methods and apparatus for testing the quality of such receivers.
US 20110135029 A1 – relates to multi-level modulation.

N. Pous, F. Azaïs, L. Latorre, G. Confais and J. Rivoir, "Level-crossing based QAM demodulation for low-cost analog/RF testing," 2011 IEEE 9th International New Circuits and systems conference, 2011, pp. 309-312, doi: 10.1109/NEWCAS.2011.5981317.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413